Exhibit 99(a)(1)(A) CĪON INVESTMENT CORPORATION OFFER TO PURCHASE SHARES OF COMMON STOCK FOR CASH AT A PURCHASE PRICE EQUAL TO 90% OF THE OFFERING PRICE PER SHARE AS OF JANUARY 4, 2017 LETTER OF TRANSMITTAL MUST BE RECEIVED BY CĪON INVESTMENT CORPORATION ON OR BEFORE DECEMBER 30, 2016 THE OFFER WILL EXPIRE AT 5:00 P.M., EASTERN TIME, ON DECEMBER 30, 2016, UNLESS THE OFFER IS EXTENDED. To the Shareholders of CĪON Investment Corporation: CĪON Investment Corporation (the "Company," "we" or "us"), a Maryland corporation that is an externally managed, non-diversified, closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended (the "1940 Act"), is offering to purchase up to 2,943,816.02 shares of our issued and outstanding common stock, par value $0.001 per share (the "Shares") (which number represents 3.75% of the weighted average number of Shares outstanding for the calendar year ended December 31, 2015). The purpose of this Offer (as defined below) is to provide shareholders with a measure of liquidity, because there is otherwise no public market for the Shares. See Section2 below. The Offer is for cash at a price equal to 90% of the public offering price per Share determined as ofJanuary 4, 2017 (the "Purchase Price"). The Offer is made upon the terms and subject to the conditions set forth in this Offer to Purchase and the related Letter of Transmittal (which, together with any amendments or supplements thereto, collectively constitute the "Offer"). As an example of the calculation of the Purchase Price, the offering price onNovember 16, 2016, the date of our most recent closing, was $10.10 per Share; 90% of this amount would equal a Purchase Price of $9.09 per Share. The Purchase Price for Shares in this Offer may be higher or lower than this amount. The Offer will expire at 5:00 P.M., Eastern Time, on December 30, 2016 (the "Expiration Date"), unless extended. See Section 14 below. THE OFFER IS NOT CONDITIONED ON ANY MINIMUM NUMBER OF SHARES BEING TENDERED. THE OFFER IS, HOWEVER, SUBJECT TO OTHER CONDITIONS. SEE SECTION 3 BELOW. IMPORTANT INFORMATION Shareholders who desire to tender their Shares should either: (i)properly complete and sign the Letter of Transmittal, provide thereon the original of any required signature guarantee(s) and mail or deliver it and any other documents required by the Letter of Transmittal; or (ii)request their broker, dealer, commercial bank, trust company or other nominee to effect the transaction on their behalf.Shareholders who desire to tender Shares registered in the name of such a firm must contact that firm to effect a tender on their behalf.Tendering shareholders will not be obligated to pay brokerage commissions in connection with their tender of Shares, but they may be charged a fee by such a firm for processing the tender(s). The Company reserves the absolute right to reject tenders determined not to be in appropriate form, subject to the rights of tendering shareholders to challenge the Company’s determination in a court of competent jurisdiction. IF YOU DO NOT WISH TO TENDER YOUR SHARES, YOU NEED NOT TAKE ANY ACTION. NONE OF THE COMPANY,ITS BOARDOF DIRECTORS (THE "BOARD")OR CĪON INVESTMENT MANAGEMENT, LLC, THE COMPANY’S INVESTMENT ADVISER (“CIM”), MAKES ANY RECOMMENDATION TO ANY SHAREHOLDER AS TO WHETHER TO TENDER OR REFRAIN FROM TENDERING SHARES. NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY RECOMMENDATION ON BEHALF OF THE COMPANY, THE BOARD OR CIM AS TO WHETHER SHAREHOLDERS SHOULD TENDER OR REFRAIN FROM TENDERING SHARES PURSUANT TO THE OFFER OR TO MAKE ANY REPRESENTATION OR TO GIVE ANY INFORMATION IN CONNECTION WITH THE OFFER OTHER THAN AS CONTAINED HEREIN OR IN THE ACCOMPANYING LETTER OF TRANSMITTAL. IF MADE OR GIVEN, ANY SUCH RECOMMENDATION, REPRESENTATION OR INFORMATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE COMPANY, THE BOARD OR CIM. SHAREHOLDERS ARE URGED TO EVALUATE CAREFULLY ALL INFORMATION IN THE OFFER, CONSULT THEIR OWN INVESTMENT AND TAX ADVISORS AND MAKE THEIR OWN DECISIONS WHETHER TO TENDER OR REFRAIN FROM TENDERING THEIR SHARES. Neither the Securities and Exchange Commission nor any state securities commission nor any other regulatory authority has approved or disapproved of these transactions or determined if the information contained herein is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Offer to Purchase isNovember 18, 2016. The Offer does not constitute an offer to buy or the solicitation of an offer to sell securities in any circumstances or jurisdiction in which such offer or solicitation is unlawful. The delivery of the Offer materials shall not under any circumstances create any implication that the information contained therein is current as of any time subsequent to the date of such information. 1 TABLE OF CONTENTS Section Page Summary Term Sheet
